SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-30448 Clean Energy And Power, Inc. (Exact name of registrant as specified in its charter) Nevada 20-0420885 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 111 Airport Rd. – Unit 2, Warwick, RI02889 (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:401- 648-0803 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [ ] No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of shares of common stock outstanding as of February 21, 2011 was 204,794,984 The number of shares of preferred stock outstanding as of February 21, 2011 was 2,855,400 Pfd A and 226,517 Pfd B PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements. Item 1. Forward Looking Statements 3 Unaudited Consolidated Balance Sheet at March 31, 2008 and Audited Consolidated Balance Sheet at December 31, 2007 4 Unaudited Consolidated Statements of Operations for the three months ended March 31, 2008 and 2007 5 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2008 and 2007 6 Notes to the Unaudited Consolidated Financial Statements 7-10 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11-15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 16 Item 4T. Controls and Procedures 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors. 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults On Senior Securities 17 Item 4. (Removed and Reserved) 17 Item 5. Other Information 17 Item 6. Exhibits and Reports on Form 8-K 17 SIGNATURES 18 2 Forward Looking Statements This quarterly report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expect”, “plan”, “anticipate”, “believe”, “estimate”, “predict”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risks and Uncertainties” beginning on page 13 and the risks set out below, any of which may cause our company’s or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks include, by way of example and not in limitation: · the uncertainty that we will not be able to successfully identify and evaluate a suitable business opportunity; · risks related to the large number of established and well-financed entities that are actively seeking suitable business opportunities; · risks related to the failure to successfully manage or achieve growth of a new business opportunity; and · other risks and uncertainties related to our business strategy. This list is not an exhaustive list of the factors that may affect any of our forward-looking statements. These and other factors should be considered carefully and readers should not place undue reliance on our forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common stock” refer to the common shares in our capital stock. As used in this quarterly report, the terms “we”, “us”, “our”, “our company” and “CEP” mean Clean Energy and Power, Inc., unless otherwise stated. 3 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. Clean Energy and Power, Inc. CONSOLIDATED BALANCE SHEETS ASSETS March 31, 2008 December 31, 2007 (Unaudited) (Audited) CURRENT ASSETS: Cash $ $ Accounts receivable (net of allowance of $0) Prepaid expenses - TOTAL CURRENT ASSETS EQUIPMENT, net OTHER ASSETS: Deferred finance costs TOTAL OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Payroll tax liability Convertible debentures due in one year (net of note discount of $192,417 and $327,738) Notes payable Notes payable - officers / related parties TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES: TOTAL LONG TERM LIABILITIES - - STOCKHOLDERS' DEFICIT: Preferred stock - Series A, $.0001 par value; authorized shares - 3,000,000 shares; 3,000,000 issued and outstanding Preferred stock - Series B, $.0001 par value; authorized shares - 5,000,000 shares; 527,032 issued and outstanding Accrued dividend - Series B Preferred Common stock, $.0001 par value; authorized shares - 5,000,000,000 shares; 265,717,209 shares and 185,860,212 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) $ $ See notes to unaudited consolidated financial statements 4 Clean Energy and Power, Inc. CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended March 31, (Unaudited) (Unaudited) REVENUES: Wi-Fi service fees $ $ Equipment sales and installation - Managed and professional services - TOTAL REVENUE COST OF SERVICES: Wi-Fi services Equipment and installation - Professional services - TOTAL COST OF SERVICES GROSS MARGIN OPERATING EXPENSES: Selling, general and administrative Depreciation TOTAL OPERATING EXPENSES OPERATING LOSS ) ) INTEREST EXPENSE ) ) MARK TO MARKET - DERIVATIVE INSTRUMENT LIABILITY AMORTIZATION OF NOTE DISCOUNT ) - NET PROFIT (LOSS) $ $ ) Undeclared dividends and deemed dividends on preferred stock ) ) Net profit (loss) applicable to common stockholders $ $ ) BASIC - NET PROFIT (LOSS) PER SHARE $ $ ) DILUTED - NET PROFIT (LOSS) PER SHARE $ $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted See notes to unaudited consolidated financial statements 5 Clean Energy and Power, Inc. CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months Ended March 31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net profit (loss) $ $ ) Adjustments to reconcile net profit (loss) to net cash used in operating activities: Depreciation of equipment Bad debt expense (recovery) - ) Amortization of deferred consutling fees / unearned compensation - Amortization of deferred financing cost Stock issued for compensation - Fair value common stock issued for services - Write off of note discounts Forgivness of accrued interest and liquidated damages - - Derivative instrument liability expensed ) ) Changes in assets and liabilities: Accounts receivable Inventory - ) Prepaid expenses ) - Payroll taxes ) - Accounts payable and accrued expenses Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Acquisition / disposition of equipment - ) NET CASH USED IN INVESTING ACTIVITIES - ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments of notes payable - ) Proceeds of private placement - Proceeds from related party - Proceeds from convertible debentures - Increase in deferred finance costs - ) NET CASH PROVIDED BY FINANCING ACTIVITIES INCREASE (DECREASE) IN CASH ) CASH - BEGINNING OF PERIOD CASH - END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for interest $
